Sullivan, J. P.,
dissents in a memorandum as follows: In my view, appellant’s motion for summary judgment should have *121been granted and the complaint against appellant dismissed. The evidence reflects that the only defect in the sidewalk is the elevation differential of 3A of an inch. Such differentials, without more, have been held to be non-actionable. (Morales v Riverbay Corp., 226 AD2d 271.) “It is settled that ‘[t]he owner of a public passageway may not be cast in damages for negligent maintenance by reason of trivial defects on a walkway, not constituting a trap or nuisance, as a consequence of which a pedestrian might merely stumble, stub his toes, or trip over a raised projection.’ ” (Supra, quoting Liebl v Metropolitan Jockey Club, 10 AD2d 1006.)
In an attempt to characterize the defect here as a non-trivial one, the majority asserts that a photograph in the record “reveals the possibility” that, in addition to the height differential, there was a gap between the sidewalk sections of up to one and a half inches in width. No such claim has been made by plaintiff, either in her deposition or papers opposing the summary judgment motion, and, thus, it is not part of the record. Moreover, there is no basis for concluding that the shadow which appears on the photograph in question indicates such a “gap”. Particularly apt in this context is the familiar axiom that a “ ‘shadowy semblance of an issue’ ” is insufficient to defeat summary judgment. (Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338, 341; Polanco v City of New York, 244 AD2d 322.)